Citation Nr: 1017728	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  07-12 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 60 percent for 
psoriasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION


The Veteran served on active duty from January 1967 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Boston RO that increased the rating of the Veteran's 
service-connected psoriasis to 60 percent.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

VA has a duty to assist Veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  This duty includes providing a 
thorough and contemporaneous medical examination.  In the 
present case, the record shows that the Veteran's most recent 
VA examination was in February 2006.  As January 2006 
statements from the Veteran's treating physicians indicate 
the Veteran's psoriasis had been progressively worsening, it 
is likely that there may have been a change in the severity 
of his skin disorder in the past 4 years.  Thus, the Veteran 
should be afforded a contemporaneous VA examination to assess 
the current nature, extent and severity of his psoriasis.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).

Although the RO requested copies of the Veteran's private 
treatment records from J.A., M.D., and M. L., M.D in January 
2006, both physicians only submitted brief statements 
regarding the status of the Veteran's psoriais.  Records of 
treatment for a disability during the period of time under 
consideration are critical evidence in the matter of the 
rating for the disability, and must be obtained.  It is 
particular pertinent in this case as the January 2006 
statements from the physicians indicate treatment such as UVB 
and immunosuppressant therapy may eventually be needed.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to 
identify all providers of treatment 
and/or evaluation he received for his 
psoriasis since 2004, and to provide any 
releases necessary to secure records of 
private treatment he received 
(specifically to include Dr. J. A. and 
Dr. M. L).  Copies of complete clinical 
records of the Veteran's treatment from 
all identified providers that are secured 
must be associated with the claims file.  
If records from any identified provider 
are not received, the Veteran should be 
so advised, and also advised that 
ultimately it is his responsibility that 
any private records are received.  An 
explanation of why the records could not 
be secured should be incorporated in the 
claims file.

2.  Following the completion of such 
development, the Veteran must be 
scheduled for a VA dermatological 
examination to determine the severity of 
his service-connected psoriasis.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.  All pertinent 
symptomatology and findings must be 
reported in detail.  The examiner must 
specifically state the percentage of the 
exposed areas affected and the percentage 
of the entire body affected.  The 
examiner must also state whether there is 
generalized involvement of the skin, 
systemic manifestations, and constant or 
near-constant systemic therapy such as 
therapeutic doses of corticosteroids, 
immunosuppresive retinoids, PUVA, or UVB 
treatments, or electron beam therapy 
required during the past 12-month period.

3.  Thereafter, the RO should review and 
readjudicate the claim.  If any such 
action does not resolve the claim, the 
RO/AMC shall issue the Veteran and his 
representative a supplemental statement 
of the case.  Thereafter, the case should 
be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



